Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/013,248 filed September 4, 2022.

Allowable Subject Matter
Claims 1-3 & 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses A photoelectric conversion device comprising: a first photoelectric conversion element, a second photoelectric conversion element, a connection including a groove, a conductive portion and a conductive layer, the groove penetrating the second photoelectric conversion layer from a surface to expose a surface of the second substrate electrode from the second photoelectric conversion laver, the conductive portion being provided in the groove and including a part of the first counter electrode, the conductive layer being provided on the conductive portion, and the conductive portion and the conductive layer electrically connecting the first counter electrode and the second substrate electrode, wherein the first counter electrode contains silver, the conductive layer contains silver, and the conductive layer extends along an inner wall surface of the groove and overlaps the first counter electrode on an edge of the groove, and a total thickness of the conductive portion and the conductive laver is larger than a thickness of the first counter electrode, and an average thickness of the conductive layer is 30 nm or more and 150 nm or less, in combination with the other limitations of claim 1. Claims 2-3 & 5-6 are also allowed based on their dependency from claim 1.
Claim 7 is allowed because none of the prior art either alone or in combination discloses A photoelectric conversion device comprising: a first photoelectric conversion element, a second photoelectric conversion element, a connection including a groove and a conductive layer, the groove penetrating the second photoelectric conversion laver from a surface to expose a surface of the second substrate electrode from the second photoelectric conversion layer, the conductive layer being provided in the groove and electrically connecting the first counter electrode and the second substrate electrode, wherein the first counter electrode contains silver, the conductive layer contains silver, the conductive layer extends along an inner wall surface of the groove and overlaps the first counter electrode on an edge of the groove and is thicker than the first counter electrode, and an average thickness of the conductive layer is 30 nm or more and 150 nm or less, in combination with the other limitations of claim 7.
Claim 8 is allowed because none of the prior art either alone or in combination discloses A method of manufacturing a photoelectric conversion device comprising: forming a conductive layer onto the conductive portion, the conductive layer extending along an inner wall surface of the groove and overlapping the first counter electrode on an edge of the groove, a total thickness of the conductive portion and the conductive layer being larger than a thickness of the first counter electrode, the conductive portion and the conductive layer electrically connecting the first counter electrode and the second substrate electrode, wherein the first counter electrode contains silver, the conductive layer contains silver, and an average thickness of the conductive layer 30 nm or more and 150 nm or less, in combination with the other limitations of claim 8.
Claim 9 is allowed because none of the prior art either alone or in combination discloses A method of manufacturing a photoelectric conversion device comprising: forming a conductive layer into the groove, the conductive layer being thicker than the first counter electrode, the conductive layer extending along an inner wall surface of the groove and overlapping the first counter electrode on an edge of the groove, the conductive laver electrically connecting the first counter electrode and the second substrate electrode, wherein the first counter electrode contains silver, the conductive layer contains silver, and an average thickness of the conductive laver is 30. nm or more and 150 nm or less, in combination with the other limitations of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoneyama (Pre-Grant Publication 2020/0279958)
Bush (US Patent 10,644,179)
Bosman (US Patent 10,128,392)
Huang (Pre-Grant Publication 2018/0277788)
Chang (Pre-Grant Publication 2010/0258167)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818